Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 20200150038 A1; May 14, 2020). 
Regarding claim 1, Ito discloses a detecting apparatus for use in specifying regions having different impurity concentrations in an ingot, comprising: 
an ingot (Paragraph 33-35; Figure 2 Element 84) holding unit having a holding surface (Figure 2 Element 26) for holding the ingot thereon; 
an excitation light source (Figure 2 Element 32; Paragraph 33-35) for applying excitation light having a predetermined wavelength to a face side of the ingot held on the holding surface; and 
a photodetector (Figure 2 Element 40) for detecting fluorescence emitted from the ingot upon exposure to the excitation light and generating an electric signal representing a number of photons of only light whose wavelength is in an infrared radiation range, of the detected fluorescence (Paragraph 33-35).  
Regarding claim 2, Ito discloses the detecting apparatus according to claim 1.  Ito further discloses comprising: a filter disposed on an optical path between the ingot and the photodetector, wherein the filter includes an infrared radiation filter for transmitting only infrared radiation therethrough (Paragraph 35; Figure 2 Element 38).  
Regarding claim 3, Ito discloses the detecting apparatus according to claim 1.  Ito further discloses further comprising: a storage unit for storing a plurality of coordinate sets representing a plurality of regions included in the face side of the ingot on a coordinate plane parallel to the holding surface and numbers of photons of light whose wavelength is in the infrared radiation range and that is detected by the photodetector upon exposure of the excitation light to the respective regions, in association with each other (Paragraph 44).  
Regarding claim 4, Ito discloses the detecting apparatus according to claim 3.  Ito further discloses further comprising: a processor for controlling a display unit to display an image representing the face side of the ingot and indicating regions of the ingot that have different impurity concentrations on the basis of the coordinate sets and the numbers of photons of the light whose wavelength is in the infrared radiation range, stored in the storage unit in association with each other (Paragraph 44-45; Figure 1 Element 52).  
Regarding claim 5, Ito discloses the detecting apparatus according to claim 2.  Ito further discloses, further comprising: a storage unit for storing a plurality of coordinate sets representing a plurality of regions included in the face side of the ingot on a coordinate plane parallel to the holding surface and numbers of photons of light whose wavelength is in the infrared radiation range and that is detected by the photodetector upon exposure of the excitation light to the respective regions, in association with each other (Paragraph 44).  
Regarding claim 6, Ito discloses the detecting apparatus according to claim 5.  Ito further discloses further comprising: a processor for controlling a display unit to display an image representing the face side of the ingot and indicating regions of the ingot that have different impurity concentrations on the basis of the coordinate sets and the numbers of photons of the light whose wavelength is in the infrared radiation range, stored in the storage unit in association with each other (Paragraph 44-45; Figure 1 Element 52).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884